DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being obvious over Mizuno (Japanese Patent Publication JP2001315525A) in view of Aflekt et al. (U.S. Patent Publication No. 2005/0103487A1, “Aflekt”).

Regarding claim 1, Mizuno discloses a cooling unit (fig 4 embodiment, see also fig 2) comprising: 
a member (14) including a plurality of cooling fins (¶0014-0015); and 
a duct (15, 16) fixed to the member and having an outlet (see annotated fig 2 below), wherein the duct and the member defining a cooling passage that conveys a gas to around the plurality of cooling fins and discharges the gas having passed the plurality of cooling fins through the outlet (fig 2), 
the cooling passage includes a bend (see annotated fig 2 below) between the plurality of cooling fins and the outlet of the duct (fig 2), and 
the duct includes an outer corner (15b) that constitutes a partition wall on an outer peripheral side of the bend, and the duct has a drain hole (32) that is bored through the outer corner (15b).

    PNG
    media_image1.png
    431
    603
    media_image1.png
    Greyscale


However, Mizuno does not explicitly disclose wherein the member is a member-to-be-cool. Rather, Mizuno teaches the member is an evaporator which cools the air passing through. However, it is old and well known in the art of vehicle air conditioning systems to have reversible vapor compression systems wherein the evaporator may switch to a condenser which is cooled by the air in order to heat a cabin. For example, Aflekt teaches providing a reversible vapor compression system in a vehicle wherein an evaporator (2) can be switched to become a condenser in order to heat the cabin (¶0048-0051). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Mizuno to have the vapor compression system reversible in order to allow the heat exchanger to be a member-to-be-cooled in order to heat the interior of the cabin thus enhancing the versatility of the system. 
	
	Regarding claim 2, the combination of Mizuno and Aflekt discloses all previous claim limitations. Mizuno further discloses wherein: 
the gas flows toward a lower side in the cooling passage on an upstream side of the bend (see annotated fig 2 below); and 
the gas flows toward an upper side in the cooling passage on a downstream side of the bend (see annotated fig 2 below).

    PNG
    media_image2.png
    431
    603
    media_image2.png
    Greyscale

	Regarding claim 3, the combination of Mizuno and Aflekt discloses all previous claim limitations. Mizuno further discloses wherein the drain hole (32) extends downward from the cooling passage (15, 16, see fig 2).

	Regarding claim 4, the combination of Mizuno and Aflekt discloses all previous claim limitations. Mizuno further discloses wherein: 
the bend has a valley that extends linearly (see annotated fig 4 below); and 
the valley slopes (see annotated fig 4 below) so as to descend toward the drain hole (32).

    PNG
    media_image3.png
    526
    633
    media_image3.png
    Greyscale

	Regarding claim 5, the combination of Mizuno and Aflekt discloses all previous claim limitations. Mizuno further discloses wherein a flow direction of the gas changes by 90° or more at the bend (see annotated fig 4 below).

				

    PNG
    media_image4.png
    431
    603
    media_image4.png
    Greyscale


4.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno and Aflekt as applied to claim 1 above, and further as evidence by Lee (Korean Patent Publication KR20160073605A).

Regarding claim 6, the combination of Mizuno and Aflekt discloses all previous claim limitations. However, they do not explicitly disclose wherein an area of the drain hole is not larger than one hundredth of an area of the outlet of the duct. Lee, however, discloses an air conditioner and teaches that when forming a relatively large drain hole there is a problem that air flowing into the air conditioner is discharged into the drain hole and loss of air flow is created, however when forming a relatively small drain hole there can be a problem in adequate discharge of the condensate due to surface tension (¶0009-0010). Therefore the size of the drain hole is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized results are taught by Lee to be either inadequate discharge if the drain hole is too small or air flow loss if the drain hole is too large. Therefore it would not have been inventive for Mizuno to determine the optimal drain hole size via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Mizuno, as modified, to have the drain hole not larger than one hundredth of an area of the outlet of the duct in order to optimize the efficiency of the drain hole 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763